Exhibit 22 July ALSTROM BUSINESS CORP MICHALAKIS TSITSEKKOS IGOR VALERYEVICH KOLOMOISKY IHOR MYKHAILOVICH SURKIS CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CME UKRAINE HOLDING B.V. CME CYPRUS HOLDING LIMITED FIRST AMENDED AND RESTATED FRAMEWORK AGREEMENT CONTENTS Clause Page 1. Definitions and Interpretation 5 2. Contributions and Subscriptions 12 3. Closing 13 4. Warranties 17 5. Certain Covenants 19 6. Termination 24 7. Indemnities and Liabilities 24 8. Control Retention; No Interference; Certain Costs 27 9. Confidentiality 28 10. Assignment 29 11. Miscellaneous 29 12. Governing Law and Arbitration 32 Schedules Schedule 1 – Form of Shareholders' Agreement Schedule 2 – Warranties Schedule 3 – Actions Pending Closing Schedule 4 – CME Restructuring Schedule 5 – TET Restructuring Schedule 6 – Form of Alstrom Disclosure Letter Schedule 7 – Alstrom Parties' Deliverables Schedule 8 – CME Parties' Deliverables THIS FRAMEWORK AGREEMENT (this "Agreement") is made this 22nd day of July, 2009 by and among: 1. Alstrom Business Corp, a company organized and existing under the Laws of the British Virgin Islands with its registered address at Intershore Chambers, P.O.Box 4342, Road Town, Tortola, British Virgin Islands ("Alstrom"); 2. Michalakis Tsitsekkos, a citizen of Republic of Cyprus residing at Stadiou, 37A Aglantzia, P.C. 2103, Nicosia, Cyprus, passport No. C355717, issued on 11 December 2001 ("Alstrom Nominee"); 3. Igor Valeryevich Kolomoisky, a citizen of Israel residing at St. Galey Thelet 48, Herzeliya, Israel, 46640, passport No. 10905729, issued on 2 October 2005 ("Kolomoisky"); 4. Ihor Mykhailovich Surkis,a citizen of Ukraine, residing at 11, Dimitrova str. Flat 5, Kiev, Ukraine, passport No. EC342649, issued on 17 November 2005 ("Surkis", and together with Kolomoisky and Alstrom Nominee, the "Alstrom Owners", and together with Kolomoisky and Alstrom, the"Alstrom Parties"); 5. Central European Media Enterprises Ltd., a company organized under the Laws of Bermuda with its registered address at Clarendon House, 2 Church Street, HM 11, Hamilton, Bermuda ("CMELtd."); 6. CME Ukraine Holding B.V., a besloten vennootschap met beperkte aansprakelijkheid organized under the laws of the Netherlands with its registered address at Dam 5B, JS1012 Amsterdam, the Netherlands ("Ukraine Holding"); and 7. CME Cyprus Holding Limited, a wholly-owned subsidiary of CME Ltd. and a limited liability company organized and existing under the Laws of Cyprus, identification code No. 155308 , located at 199 Makarios III Avenue, Neocleous House, P.O. Box 50613, CY – 3608, Limassol, the Republic of Cyprus,(the "Company", and together with CME Ltd. and Ukraine Holding, the "CME Parties"), (individually a "Party" and together the "Parties"). WHEREAS: (A) Alstrom, Alstrom Nominee, Kolomoisky, Surkis, CME Ltd. and the Company (the "Original Parties") entered into the Framework Agreement, dated 2 July 2009 (the "Original Framework Agreement"). (B) The Original Parties and Ukraine Holding now desire that (i) the Original Framework Agreement (including the schedules thereto) be amended and restated in its entirety by this Agreement and (ii) Ukraine Holding accede to this Agreement as if it had been a party to the Original Framework Agreement. (C) Kolomoisky and Surkis are, collectively, the sole Beneficial Owners (as defined below) of 100% of the issued share capital of Alstrom, and the Alstrom Nominee is the sole legal owner of 100% of the issued share capital of Alstrom. (D) Kolomoisky and Surkis are, collectively, the Beneficial Owners of (i) CJSC Telecompany "TET", a limited liability company organized and existing under the Laws of Ukraine, located at 44, Peremogy Аvе., 03057, Kyiv, Ukraine ("TET"), and (ii) "TET Production" LLC, a limited liability company organized and existing under the Laws of Ukraine, located at 44, Peremogy Аvе., 03057, Kyiv, Ukraine ("TET Production", and together with TET and each of their respective Subsidiaries, the "TET Group"), which TET Group conducts television business in Ukraine. 3 (E) The Alstrom Owners have caused, or promptly after the date of this Agreement the Alstrom Owners will cause, 100% of the shares issued as securities of TET and 100% of the ownership interests of TET Production to be transferred to Bredgat Holdings Ltd, a private limited liability company organized and existing under the Laws of Cyprus ("Holding Company").As a result of these transfers, the Alstrom Owners will be, collectively, the sole Beneficial Owners of the Holding Company.Furthermore, prior to Closing (as defined below), the Alstrom Owners will cause the entire issued share capital of Holding Company to be contributed to Alstrom.As a result of this transfer, the Alstrom Owners will be the sole Beneficial Owners of Alstrom. (F) CME Ltd. is the sole Beneficial Owner of the Company and is the indirect owner of the Studio 1+1 and Kino Group (as defined below) and has caused, or prior to Closing will cause, the Company to become the indirect owner of 100% of the ownership interests of each of (i) Studio 1+1 LLC, a limited liability company organized and existing under the Laws of Ukraine ("Studio 1+1"), (ii) Gravis-Kino LLC, a limited liability company organized and existing under the Laws of Ukraine ("Gravis"), (iii) TOR LLC, a limited liability company organized and existing under the Laws of Ukraine ("TOR"), (iv) ZHYSA LLC, a limited liability company organized and existing under the Laws of Ukraine ("ZHYSA"), (v) TV Stimul ("Stimul"), a limited liability company organized and existing under the Laws of Ukraine, (vi) Ukrpromtorg-2003 LLC ("Ukrpromtorg"), a limited liability company organized and existing under the Laws of Ukraine, (vii) Ukrainian Media Services LLC, a limited liability company organized and existing under the Laws of Ukraine ("UMS"), (viii) 1+1 Production LLC, a limited liability company organized and existing under the Laws of Ukraine ("1+1 Production"), (ix) TV Media Planet Limited, a limited liability company organized and existing under the Laws of Cyprus ("TV Media Planet"), (x) International Media Services Ltd., a company limited by shares organized and existing under the Laws of Bermuda ("IMS"), (xi) Innova Film GmbH, a limited liability company organized and existing under the Laws of Germany ("Innova Film"), (xii) Grintwood Investments Limited, a limited liability company organized and existing under the Laws of Cyprus ("Grintwood"), and (xiii) Grizard Investments Limited, a limited liability company organized and existing under the Laws of Cyprus ("Grizard", together with Ukraine Holding, Studio 1+1, Gravis, TOR, ZHYSA, Stimul, Ukrpromtorg, UMS, 1+1 Production, TV Media Planet, IMS, Innova Film and Grintwood, the "Studio 1+1 and Kino Group"), which companies conduct television, broadcasting, media production and advertising business in Ukraine. (G) Pursuant to the terms of this Agreement and the other Transaction Documents (as defined below), the Parties desire that the Company own and indirectly operate the TET Group and the Studio 1+1 and Kino Group. (H) Subject to the terms of this Agreement, Alstrom will (i) make an equity contribution to the Company in the amount of US$100,000,000 in cash in exchange for the allotment of share capital of the Company, after which allotment Alstrom will hold 49% (4,804 Shares) and CME Ltd. will hold 51% (5,000 Shares) of the issued share capital of the Company (the "Alstrom Cash Contribution"), and (ii) transfer 100% of the issued share capital of Holding Company to Ukraine Holding in consideration of a payment of EUR 1,000 (the "Holding Company Transfer"). NOW THEREFORE, in consideration of the foregoing recitals and the mutual representations, covenants, warranties and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 4 1. DEFINITIONS AND INTERPRETATION 1.1Definitions. For the purposes of this Agreement, and unless the context requires otherwise, the following terms have the meanings given to them below: "1+1 Production" has the meaning set forth in the Recitals; "Affiliate" means, with respect to a specified Person, any Person that directly or indirectly Controls, is Controlled by or is under common Control with the specified Person. For the purposes of this Agreement, Kolomoisky is an Affiliate of Alstrom; "Affiliate Transaction" has the meaning set forth in Section 16.2 of Part C of Schedule 2; "Agreement" has the meaning set forth in the preamble; "Alstrom" has the meaning set forth in the preamble; "Alstrom Cash Contribution" has the meaning set forth in the Recitals; "Alstrom Disclosure Letter" means Alstrom's disclosure letter (if any) in the form set forth in Schedule 6 to be delivered to and agreed and accepted (but only if agreed and accepted) by the CME Parties in accordance with Clauses 5.3(b) and 5.3(c); "Alstrom Indemnitee" has the meaning set forth in Clause 7.1; "Alstrom Nominee" has the meaning set forth in the preamble; "Alstrom Owners" has the meaning set forth in the preamble; "Alstrom Owner Warranty" means each representation and warranty given by each Alstrom Owner pursuant to Clause 4.1 hereof in relation to each statement applicable to it contained in Part A of Schedule 2, and "Alstrom Owner Warranties" means all of those representations and warranties; "Alstrom Parties" has the meaning set forth in the preamble; "Alstrom Parties' Deliverables" means those Closing deliverables set out in Schedule 7; "Alstrom Warranty" means each representation and warranty given by Alstrom pursuant to Clause 4.1 and 4.2 hereof in relation to each statement applicable to it contained in Part A of Schedule 2 and each statement contained in Section 1 of Part B of Schedule 2, and "Alstrom Warranties" means all of those representations and warranties; "Anti-Money Laundering Laws" has the meaning set forth in Section 1.8 of Part B of Schedule 2; "Applicable Laws" has the meaning set forth in Section 1.5 of Part B of Schedule 2; "Articles" means the articles of association of the Company as amended from time to time in accordance with this Agreement and any other Transaction Documents; 5 "Assets" means any of the assets (real and personal, tangible and intangible, including all Intellectual Property) that are used or held for use in connection with the business of any TET Group Entity or any Studio 1+1 and Kino Group Entity or the Company, as applicable; "Audited Financial Statements" has the meaning set forth in Section 8.1 of Part C of Schedule 2; "Balance Sheet Date" has the meaning set forth in Section 8.1 of Part C of Schedule 2; "Beneficial Owner" means, in respect of any Person, the Person(s) with ultimate effective Control over the first Person; "Business Day" means a day, not being a Saturday or Sunday, when banks are open in Nicosia (Cyprus), London (England) and Kyiv (Ukraine) for commercial business; "Closing" has the meaning set forth in Clause 3.1; "Closing Date" has the meaning set forth in Clause 3.3; "Closing Date Documents" means the Shareholders' Agreement, the Cyprus Contribution Agreement and any other Transaction Documents that Alstrom, CME Ltd. and the Company may agree are to be exchanged at Closing; "Closing Memorandum" has the meaning set forth in Clause 3.2(a)(i); "CME Disclosure Letter" means the disclosure letter of CME Ltd. and the Company (if any) in the form set forth in Schedule 6 (with appropriate changes to reflect the senders and addressee), which may be delivered to and agreed and accepted (but only if agreed and accepted) by Alstrom in accordance with Clause 5.3(d); "CME Indemnitee" has the meaning set forth in Clause 7.2; "CME Ltd." has the meaning set forth in the preamble; "CME Parties" has the meaning set forth in the preamble; "CME Parties' Deliverables" means those Closing deliverables set out in Schedule 8; "CME Restructuring" means the transfer of 100% of the direct or indirect ownership interests of Studio 1+1 and Kino Group to the Company, as fully set out in Schedule 4 hereto, and the occurrence of Successful Registration of Gravis, TOR, Ukrpromtorg, UMS and ZHYSA; "CME Warranty" means each representation and warranty given by CME Ltd. pursuant to Clause 4.1 hereof in relation to each statement applicable to it contained in Part A of Schedule 2 and pursuant to Clause 4.3 in relation to each statement contained in Section 2 of Part B of Schedule 2, and "CME Warranties" means all of those representations and warranties; "Company" has the meaning set forth in the preamble; "Company Warranty" means each representation and warranty given by the Company pursuant to Clause 4.1 hereof in relation to each statement applicable to it contained in Part A of Schedule 2, and "Company Warranties" means all of those representations and warranties; 6 "Constitutional Documents" means, in respect of any legal Person, the charter, memorandum and articles of association and/or other organizational documents of such Person, as applicable; "Control" means the power to direct or cause the direction of the management or policy of any Person, directly or indirectly, through family or other relationship (if a natural person), the holding of securities or other participation interests, by virtue of an agreement or on other grounds, and "Controlling" and "Controlled" have the correlative meanings proceeding from this term; "Current Budget" has the meaning set forth in Section 4 of Part A of Schedule 3; "Cyprus Contribution Agreement" means the agreement to be entered into by Alstrom and the Company on the Closing Date, in the form as is customary and as may be reasonably agreed by such Parties prior to Closing; "Due Diligence Completion Date" has the meaning set forth in Clause 5.3(b); "Exchange Act" means the U.S.
